         Case 1:18-cr-00685-GBD Document 44 Filed 04/12/21 Page 1 of 1




                                                      April 12, 2021

 BY ECF

 The Honorable George B. Daniels
 Southern District of New York
 500 Pearl Street
 New York, NY 10007

       Re:    United States v. Joel Davis
              18 Cr. 685 (GBD)

 Dear Judge Daniels:

        The defense writes with the consent of the Government to respectfully request
 the adjournment of Mr. Davis’s sentencing, currently scheduled for May 5, 2021 to
 the week of June 17 or 24, 2021. I will be out of the office in May 2021, returning in
 early June.

       I thank the Court for its consideration of this request.



                                               Respectfully submitted,

                                                /s/
                                               Ian Marcus Amelkin
                                               Assistant Federal Defender
                                               52 Duane Street, 10th Floor
                                               New York, NY 10007
                                               (212) 417-8733

cc:   AUSAs Matthew Hellman, Esq. & Julie Murray, Esq.
